Daniel R. Butts, Bandera
                                                               County Sheriff; J.J. Martinez,
                                                               Deputy; Deputy John Doe #1;
                                                                Deputy John Doe #2; Deputy
                                                               John Doe #3, Individually and
                                                                     In Their Official

                         Fourth Court of Appeals
                                San Antonio, Texas
                                    September 3, 2015

                                   No. 04-14-00674-CV

                 John M. DONOHUE, Owner 2005 Dodge HD 2500 Truck
                       VIN 3D7KS28C2560708438 TXLP 86ZZF3,
                                    Appellant

                                            v.

Daniel R. BUTTS, Bandera County Sheriff; J.J. Martinez, Deputy; Deputy John Doe #1; Deputy
        John Doe #2; Deputy John Doe #3, Individually and In Their Official Capacity,
                                       Appellees

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CV-14-0000180
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
    Appellant's motion for extension of time to file motion for rehearing is hereby
GRANTED. Time is extended to September 25, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court